Citation Nr: 0504511	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Evaluation of bilateral hearing loss, currently evaluated 
as noncompensable.


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1956.

This matter arose on appeal from an October 2002 rating 
decision issued by the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran requested a 
hearing in September 2003, but subsequently cancelled his 
hearing.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss disability is manifested by an average 
pure tone threshold of 63 decibels with discrimination 
ability of 94 percent in the right ear, and an average pure 
tone threshold of 63 decibels with discrimination ability of 
100 percent in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application for compensation or pension for tinnitus, 
bilateral hearing loss, and headaches as the result of 
tinnitus.  
The veteran submitted an application for compensation or 
pension in May 2002, seeking service connection for bilateral 
hearing loss, tinnitus, and headaches as a result of 
tinnitus.  In July 2002, the RO provided the veteran with 
VCAA notice, informing him of the evidence necessary to 
establish the claims for service connection; information of 
record regarding his claims; information VA would attempt to 
obtain on his behalf; and information the veteran could 
submit to substantiate his claims.  The notice also requested 
that the veteran complete VA Form 21-4142, Authorization and 
Consent to Release Information, to allow the RO to obtain any 
private treatment records which might substantiate his 
claims.  The veteran responded in July 2002 that there was no 
additional evidence which would aid in the evaluation of his 
claims.  

Additionally, the Board notes that the veteran's claim for a 
compensable evaluation for bilateral hearing loss is a 
"downstream issue" from the veteran's claim for service 
connection for such.  For example, in May 2002, the veteran 
filed a claim for service connection for bilateral hearing 
loss, tinnitus, and headaches as a result of tinnitus.  The 
RO issued a VCAA letter in July 2002, informing the veteran 
of the evidence necessary to substantiate the claims for 
service connection.  In the October 2002 rating decision, the 
RO granted service connection for bilateral hearing loss 
disability and the veteran has appealed the noncompensable 
evaluation assigned.  This is considered a "downstream" 
issue as the veteran raised a new issue (increased rating 
claim) following the grant of service connection.  In this 
type of circumstance, if the veteran has received a VCAA 
letter for the underlying claim (here, a claim for service 
connection), and the veteran raises a new issue following the 
issuance of the rating decision (here, a claim for an 
increased rating), VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, 38 U.S.C.A. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id.  

The Board notes that the RO also supplied the appellant with 
the applicable regulations in the SOC, issued in August 2003, 
and supplemental statements of the case (SSOC) issued in 
October 2003 and January 2004.  The basic elements for 
establishing compensation have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution for the issue of a higher evaluation for 
bilateral hearing loss has been obtained.  The RO made 
appropriate efforts to attempt to obtain all relevant 
evidence identified by the appellant.  The RO located the 
veteran's service personnel and medical records.  An 
audiological exam was conducted in September 2002.  The Board 
notes that the veteran has requested a second examination to 
evaluate his hearing loss and migraine headaches.  As related 
to the claim for a compensable evaluation for bilateral 
hearing loss, the Board finds that the September 2002 
examination fully complies with the requirements set forth in 
38 C.F.R. §§ 3.326, 3.385, and a second examination is not 
required.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the request for a 
compensable evaluation for bilateral hearing loss.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate this request, and the 
Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required in regards to the veteran's request for 
a compensable evaluation for bilateral hearing loss.  

II.  Evaluation of bilateral hearing loss

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
bilateral hearing loss.  This matter, therefore, is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. 119, 26 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)).  As to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  The 
evidence reflects that the condition has not significantly 
changed and a uniform rating is warranted.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
from defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity, through XI, for profound deafness.  
38 C.F.R. §§ 4.14, 4.85, Diagnostic Code 6100.

As provided for under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the specified four frequencies (1000, 
2000, 3000, 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.  Additionally, when the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Also, each ear is 
to be evaluated separately.  38 C.F.R. § 4.86(b) (2004).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  

In September 2002, a VA audiological exam revealed the 
following decibel loss in pure tone thresholds:





HERTZ



1000
2000
3000
4000
RIGHT
50
50
75
75
LEFT
50
60
65
75

The Maryland CNC test revealed speech discrimination scores 
of 94 percent for the right ear and 100 percent for the left 
ear.  The examiner diagnosed "moderate to severe 
sensorineural hearing loss with excellent speech 
discrimination ability bilaterally."

In applying the provisions of 38 C.F.R. § 4.85 to the results 
of the September 2002 audiological examination, the average 
decibel loss is 63 in the right and left ears.  From Table VI 
of 38 C.F.R. § 4.85, level II is derived for the right and 
left ears.  In applying these levels to Table VII of 38 
C.F.R. § 4.85, a noncompensable evaluation is derived. 

The record also establishes that the veteran does not have a 
pure tone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 
4.86 is not applicable.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss disability, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

III.  Extraschedular consideration

The Board notes that it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  This regulation provides 
that to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential  theories of entitlement  
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where the circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 
 (1995).  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).


ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.


REMAND

The veteran asserts that service connection for headaches as 
secondary to his service-connected tinnitus is warranted.  

The veteran reported that during service, his ship was 
patrolling near the 38th parallel in Korea.  Land troops 
fired on the ship and while rushing to respond, the veteran 
ran by a five-inch gun firing on the enemy.  He indicated 
that the noise exposure ruptured his ear drum.  He reported 
that he was given pain medication for treatment as medical 
treatment was not readily available.  He has complained of 
hearing loss, tinnitus, and migraine headaches as related to 
his tinnitus since this incident.  

The veteran has stated that he sought private treatment for 
migraine headaches in the 1970's, but all records of such 
have been destroyed.

The RO requested a VA examination and opinion for hearing 
loss, tinnitus, and associated headaches.  In the VA 
examiner's medical report, no opinion was provided as he 
indicated it was not requested.   The Board finds that absent 
this opinion, the record is insufficient to adequately 
adjudicate the veteran's claim for service connection for 
headaches as secondary to service-connected tinnitus.

Accordingly, the issue is REMANDED for the following action:

The RO should schedule a VA 
examination and request an opinion 
to evaluate the veteran's complaints 
of headaches due to service-
connected tinnitus.  The claims file 
should be reviewed prior to the 
examination.  The examiner should 
determine whether the veteran has 
headaches, and if so, whether it is 
at least as likely as not that the 
headaches are proximately due to or 
the result of his service-connected 
tinnitus.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


